Exhibit 10.2

 

SEVENTH AMENDMENT TO

THE SPECTRANETICS CORPORATION

2006 INCENTIVE AWARD PLAN

 

THIS SEVENTH AMENDMENT TO THE SPECTRANETICS CORPORATION 2006 INCENTIVE AWARD
PLAN (this “Seventh Amendment”), dated as of March 9, 2010, is made and adopted
by The Spectranetics Corporation (the “Company”), subject to approval by the
stockholders of the Company.  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).

 

RECITALS

 

WHEREAS, the Company maintains The Spectranetics Corporation 2006 Incentive
Award Plan, as amended (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan as set forth herein; and

 

WHEREAS, pursuant to Section 14.1 of the Plan, the Plan may be amended at any
time and from time to time with the approval of the Board of Directors of the
Company, provided that approval by the stockholders of the Company is required
for any amendment to the Plan that increases the number of shares available
under the Plan (other than certain adjustments under the Plan).

 

NOW, THEREFORE, BE IT RESOLVED, that, subject to approval by the stockholders of
the Company, the Plan be amended as follows:

 

1.             Section 3.1(a) of the Plan is hereby amended and restated in its
entirety as follows:

 

“(a)         Subject to Article 11 and Section 3.1(b), the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan shall be equal to the sum of (x) 3,550,000, (y) any shares of Stock which
as of the Effective Date are available for issuance under the 1997 Plan, and
(z) any shares of Stock subject to awards under the 1997 Plan which terminate,
expire, lapse for any reason or are settled in cash on or after the Effective
Date; provided, however, that such aggregate number of shares of Stock available
for issuance under the Plan shall be reduced by 1.50 shares for each share of
Stock delivered in settlement of any Full Value Award.  In order that the
applicable regulations under the Code relating to Incentive Stock Options be
satisfied, the maximum number of shares of Stock that may be delivered under the
Plan upon the exercise of Incentive Stock Options shall be that number of shares
specified in Section 3.1(a)(x) above.”

 

2.             This Seventh Amendment shall be effective as of the date of
approval by the stockholders of the Company.

 

--------------------------------------------------------------------------------


 

3.             Upon the approval by the stockholders of the Company, this
Seventh Amendment shall be incorporated in and form a part of the Plan.

 

4.             Except as set forth herein, the Plan shall remain in full force
and effect.

 

I hereby certify that the foregoing Seventh Amendment was duly adopted by the
Board of Directors of The Spectranetics Corporation on March 9, 2010.

 

*  *  *  *  *

 

I hereby certify that the foregoing Seventh Amendment was approved by the
stockholders of The Spectranetics Corporation on June 25, 2010.

 

Executed on this 25th day of June, 2010.

 

 

 

By:

/s/ Roger Wertheimer

 

Name:

Roger Wertheimer

 

Title:

Secretary

 

--------------------------------------------------------------------------------